       Case 1:19-cv-00292-WMR Document 14 Filed 04/10/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



   CHANDLER RYAN MOORE,       :
       Plaintiff,             :
                              :
       v.                     :                           CIVIL ACTION NO.
                              :                           1:19-CV-0292-WMR
   CHEROKEE COUNTY SUPERIOR   :
   COURT,                     :
       Defendant.             :
                          ORDER

      Presently before the Court is the Magistrate Judge=s Report and

Recommendation (R&R) recommending that the instant action be dismissed.

[Doc. 10]. Plaintiff has filed his objections in response to the R&R. [Doc. 12].

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge=s proposed findings and recommendations.       United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. ' 636(b)(1), the Court reviews any

portion of the Report and Recommendation that is the subject of a proper objection

on a de novo basis and any non-objected portion under a Aclearly erroneous@

standard.
          Case 1:19-cv-00292-WMR Document 14 Filed 04/10/19 Page 2 of 4




      Plaintiff, a pretrial detainee at the Cherokee County Adult Detention Center

in Canton, Georgia, has filed the instant 42 U.S.C. ' 1983 complaint asserting that

his constitutional rights have been violated in connection with his ongoing criminal

action.     In the R&R, the Magistrate Judge recommends that the complaint be

dismissed because, (1) the Cherokee County Superior Court is not an entity subject

to suit under ' 1983, (2) the judges and prosecutors named as Defendants are

immune from suit, and (3) Plaintiff=s false arrest and illegal search claims against

the sole remaining Defendant, a police officer, fail to allege that the officer lacked

probable cause.     Moreover, Agent Dennis, the officer named as a Defendant, did

not participate in Plaintiff=s arrest or the purportedly illegal search of his vehicle.

      In his objections, Plaintiff now asserts that the police officers who arrested

him lacked probable cause for the arrest and the subsequent warrantless search of

the vehicle he was driving. However, the fact remains that, according to Plaintiff=s

narrative, Agent Dennis was not involved in his arrest or the search of the vehicle.

Rather, Agent Dennis= role was limited to questioning Plaintiff after he was

arrested.




                                             2
       Case 1:19-cv-00292-WMR Document 14 Filed 04/10/19 Page 3 of 4




      Moreover, to the degree that this Court could construe the complaint to name

the officers involved in the arrest and search, because Plaintiff=s state criminal

proceedings remain pending before the Cherokee County Superior Court, the

abstention doctrine announced by the Supreme Court in Younger v. Harris, 401

U.S. 37 (1971) applies. Under Younger, Aabstention is required when (1) the

proceedings constitute an ongoing state judicial proceeding, (2) the proceedings

implicate important state interests, and (3) there is an adequate opportunity in the

state proceedings to raise constitutional challenges.@ Turner v. Broward Sheriff=s

Office, 542 Fed.Appx. 764, 766 (11th Cir. 2013).     AUnder the Younger doctrine,

federal courts are required to abstain if the state criminal prosecution commenced

before any proceedings of substance on the merits have taken place in federal court,

or if the federal case is in an >embryonic stage and no contested matter [has] been

decided.=@ Id. (quoting For Your Eyes Alone, Inc. v. City of Columbus, 281 F.3d

1209, 1217 (11th Cir. 2002) (internal quotation marks omitted)).

      Plaintiff=s criminal action remains pending in state criminal court and

implicates the State of Georgia=s important interest in enforcing criminal law.

Moreover, Plaintiff has an opportunity to challenge the legality of his seizure and


                                         3
        Case 1:19-cv-00292-WMR Document 14 Filed 04/10/19 Page 4 of 4




the search of the vehicle in the criminal action.    Accordingly, abstention is

appropriate.   See Turner, 542 Fed. Appx. at 766-67 (affirming district court=s

conclusion that plaintiff=s claims for false arrest and illegal detention were

precluded by Younger where state criminal proceedings were still pending at the

time federal suit was filed).

      Accordingly, the R&R, [Doc. 10], is hereby ADOPTED as the order of this

Court, and Plaintiff=s claims against Defendants Cherokee County Superior Court,

Douds, Baker, Harris, Drane, Wallace, and Smith are DISMISSED WITH

PREJUDICE. Plaintiff=s claims against Defendant Dennis are DISMISSED

WITHOUT PREJUDICE. The Clerk is DIRECTED to close this action.

      IT IS SO ORDERED, this 10th day of April, 2019.



                                     ____________________________________
                                     WILLIAM M. RAY, II
                                     UNITED STATES DISTRICT JUDGE




                                        4
